MEMORANDUM **
*731Daniel K. Revuelto appeals from his guilty-plea conviction for being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a), and being an unlawful user of a controlled substance, in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(3). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Revuelto contends that 18 U.S.C. § 922(g)’s prohibition of firearm and ammunition possession is an unconstitutional exertion of the government’s power to regulate interstate commerce, as applied to Revuelto’s intra-state possession of a firearm and ammunition.
This argument, however, was previously rejected by this court in United States v. Hanna, 55 F.3d 1456 (9th Cir.1995), and again in United States v. Rousseau, 257 F.3d 925 (9th Cir.2001). See United States v. Paopao, 469 F.3d 760, 767-68 (9th Cir. 2006).
Accordingly, the district court properly denied Revuelto’s motion to dismiss, and we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.